Citation Nr: 1036050	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for to an acquired psychiatric 
disorder (other than posttraumatic stress disorder (PTSD)), to 
include depression/dysthymia and anxiety disorder, to include as 
secondary to service-connected arteriosclerotic coronary 
occlusive disease.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to December 
1968 and from September 1985 to August 1991. 

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the 
RO).

In July 2008, the Board issued a decision that, inter alia, 
denied the Veteran's claims for service connection for PTSD and 
service connection for depression/dysthymia and anxiety disorder, 
claimed as secondary to service-connected arteriosclerotic 
coronary occlusive disease.  The Veteran appealed the Board's 
July 2008 decision to the Court of Appeals for Veterans Claims 
(the Court).  In a January 2010 Order, the Court endorsed a 
January 2010 Joint Motion for Remand (JMR), which vacated, in 
part, the July 2008 Board decision.  Specifically, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD was vacated and remanded to the Board.  
The Board's decision denying service connection for PTSD was left 
intact by the Board.  Accordingly, the July 2008 denial of 
service connection for PTSD is final.  

In June 2010, the Board remanded the Veteran's claim for further 
evidentiary development pursuant to the January 2010 JMR as well 
as recent assertions made by the Veteran's private attorney.  
Specifically, the Board instructed the RO to schedule to Veteran 
for a VA examination to determine the nature of any diagnosed 
acquired psychiatric disorder, the date of onset of any diagnosed 
acquired psychiatric disorder, and, for each diagnosed acquired 
psychiatric disorder identified, any causal relationship of such 
to the Veteran's service.  The Veteran's claim was to then be 
readjudicated by the RO and returned to the Board.  The Veteran 
was furnished a letter in July 2010 addressed to his last known 
address, which notified him that such a VA examination would be 
scheduled.  An RO computer printout dated in July 2010 notes that 
such a VA examination was scheduled.  However, another computer 
printout dated in July 15, 2010 reflects that the Veteran failed 
to report to the VA examination.  The same printout has a hand-
written notation which reflects that notification of the VA 
examination was sent to the Veteran at his last known address 
listed on the Compensation and Pension Record Interchange (CAPRI) 
and "SHARE".  See a computer printout and hand-written notation 
dated on July 15, 2010.  Since that time, the only communication 
from the Veteran or his private attorney in an August 2010 
statement from the Veteran in which he asserts that he has no 
other evidence to offer in support of his claim and waives the 
60-day waiting period allotted for the submission of additional 
evidence.  Therefore, the Board finds that its remand 
instructions have been substantially complied with, and thus, the 
Board may proceed in adjudicating the Veteran's claims.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

Nature of the claim

Concerning the Veteran's claim, the Board notes that the Veteran 
originally claimed depression, claimed as secondary to his 
service-connected heart condition.  See the Veteran's October 
2006 claim.  The competent medical and other evidence of record 
reflects that the Veteran has been variously diagnosed with 
depression, dysthymia and PTSD; each is an acquired psychiatric 
disorder.  The Board notes the United States Court of Appeals for 
Veterans Claims' (the Court's) recent decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  In 
its decision, the Court indicated that VA unduly limited its 
consideration of claims for service connection for specific 
mental disorders under circumstances in which other diagnosed 
psychiatric disabilities may be present.  Indeed, the Veteran's 
claim for an acquired psychiatric disorder other than PTSD, to 
include depression, (originally claimed as "depression" by the 
Veteran) has been expanded pursuant to Clemons.  

However, in the present case, the Veteran's claims for PTSD and 
an acquired psychiatric disorder other than PTSD, to include 
depression/dysthymia and anxiety disorder, were developed 
separately by the RO prior to the Court's decision in Clemons.  
Furthermore, in the January 2010 JMR, the Veteran specifically 
abandoned the PTSD claim requesting that the Court dismiss his 
appeal with respect to PTSD.  Such request was granted in the 
Courts January 2010 Order.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to 
report for a VA examination in July 2010 which was scheduled to 
assess claim.

2.  The competent medical and other evidence of record does not 
support a conclusion that the Veteran's acquired psychiatric 
disorder other than PTSD, to include depression/dysthymia and 
anxiety disorder, is either related to his service or caused or 
aggravated by his service-connected arteriosclerotic coronary 
occlusive disease.


CONCLUSION OF LAW

The competent medical and other evidence of record fails to 
indicate that the Veteran's diagnosed acquired psychiatric 
disorder other than PTSD, to include depression/dysthymia and 
anxiety disorder, is either related to his service or caused or 
aggravated by his service-connected arteriosclerotic coronary 
occlusive disease .  38 C.F.R. §§ 3.303, 3.304, 3.310 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, letters dated 
in October 2006, June 2007, and November 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The letter 
informed the Veteran that additional information or evidence was 
needed to support his service connection claim.  Since the 
October 2006 VCAA letter was sent to the Veteran prior to the 
original adjudication of his claim in January 2007, there exists 
no timing error regarding VCAA notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The October 2006, June 2007, and November 2007 VCAA letters 
notified the Veteran of the elements of claims under the theories 
of direct service connection and secondary service connection.  
Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection 
under either theory, any questions as to the appropriate 
disability rating or effective dates to be assigned are rendered 
moot and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
Additionally, the Board notes that the RO has obtained the 
Veteran's treatment records and decision concerning his claim for 
benefits from the Social Security Administration (SSA).  The 
Board observes that the Veteran was afforded a VA examination in 
connection with the claim presently on appeal in December 2006.  
See 38 C.F.R. § 3.159(c)(4).  

Concerning the December 2006 VA examination, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The report of December 
2006 VA examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service treatment 
records, past medical history, recorded his current complaints, 
and conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the examination is adequate for the purposes of this decision.  
See 38 C.F.R. § 4.2 (2009).  

Additionally, the Veteran failed to report to the February 2010 
VA examination, which was specifically requested by the Board in 
the June 2010 remand.  Information received from the VA medical 
facility that scheduled the examination shows that he did not 
report for this rescheduled examination.  The consequences for 
the Veteran's failure to report for this examination will be 
discussed in detail below.  Neither the Veteran nor his 
representative has indicated that any other pertinent evidence 
exists which has not already been obtained.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's claim 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of claimants to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes that 
in light of the Veteran's disinclination to fully cooperate with 
the process, all reasonable efforts were made by VA to obtain the 
evidence necessary to substantiate the Veteran's claims and that 
any further attempts to assist the Veteran in developing his 
claim would result in needless delay, and are thus unwarranted.  
When a claimant fails to report for an examination scheduled in 
conjunction with an original or reopened compensation claim, the 
claim shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to report for VA examination

As noted above, a VA examination was scheduled on July 2010 to 
address the various theories of entitlement asserted by the 
Veteran and his private attorney.  The Veteran, however, failed 
to report for the scheduled examination.  The Veteran has not 
explained why he did not report for the July 2010 examination, 
nor has he requested that the examination be rescheduled.  
Indeed, in an August 2010 statement, the Veteran did not address 
his failure to appear at the VA examination and stated that he 
desired to have the Board decide his claim under the evidence 
currently of record.  See an August 2010 statement from the 
Veteran.  

Because the Veteran and his representative have not provided any 
reason for the failure to report, the Board finds that "good 
cause" sufficient to avoid a denial of the claim under 38 C.F.R. 
§ 3.655 cannot be established.  In that regard, the Board notes 
that when a Veteran who is represented by counsel elects not to 
report for a VA examination without good cause, this is 
considered an informed choice on the part of the Veteran and 
counsel and the parties have assumed the risks of adverse 
consequences to the claim due to a lack of evidence.  See Turk v. 
Peake, 21 Vet. App. 565 (2008).  As was noted in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Veteran and his 
representative are expected to cooperate in the efforts to 
adjudicate his claim.  Here, they have not done so, and in 
particular they have failed to provide "good cause" for the 
Veteran's failure to attend the scheduled VA examination.  Id. at 
180-1.

The Board finds that in light of the Veteran's disinclination to 
fully cooperate with the process, remanding the matter to 
schedule an additional VA examination would serve no useful 
purpose and is not required under the law.  See Wood, supra.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make a 
decision on the Veteran's claims based on the evidence currently 
in the record.

Analysis

Initially, the Board observes that, throughout the pendency of 
this appeal, the Veteran consistently asserted that his 
depression was secondary to his service-connected heart 
condition.  However, the Veteran's private attorney argued in his 
appellate brief to the Court that the Board erred by only 
considering the Veteran's claim under a theory of secondary 
service connection.  See the Veteran's private attorney brief at 
page 15.  Accordingly, in the interest of giving the Veteran 
every opportunity, the Board will also consider the Veteran's 
claim under the theory of direct service connection.  

Secondary service connection

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service- connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 8 Vet. 
App. 374 (1995).   The term "aggravation" does not include 
temporary or intermittent flare-ups of symptoms of a condition, 
unless the underlying condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Board notes that there was a subsequent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service- connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to Wallin element (1), current disability, the 
competent medical evidence demonstrates that the Veteran 
currently has an acquired psychiatric disorder, variously 
diagnosed as dysthymia, recurrent major depressive disorder and 
anxiety disorder.  See e.g., the December 2006 VA examination 
report.  Therefore, Wallin element (1) is satisfied.  

Also, service connection is in effect for arteriosclerotic 
coronary occlusive disease status post coronary artery bypass 
graft times three.  Service connection for the Veteran's heart 
condition has been in effect since September 1991, and the bypass 
surgery was performed in February 2002.  Accordingly, Wallin 
element (2) has been satisfied.

Moving to the Wallin element (3), medical nexus, there is 
conflicting evidence on this crucial matter.  The evidence 
arguably relating the depressive disorder to the service-
connected arteriosclerotic coronary occlusive disease is found in 
comments of the Veteran's VA treating physician.  The evidence 
against the Veteran's claim is the report of the December 2006 VA 
examination.  The Board has carefully evaluated the medical 
evidence, and for reasons stated immediately below finds that the 
evidence against the claim (i.e., the medical opinion which found 
no relationship between the Veteran's depressive disorder and the 
service-connected arteriosclerotic coronary occlusive disease) 
outweighs the evidence in favor (the medical opinion which 
possibly suggests such a relationship and the Veteran's lay 
statements regarding etiology).

The VA psychiatrist made a diagnosis of a depressive disorder due 
to "medical condition".  The VA psychiatrist did not 
specifically identify the medical condition causing the 
depressive disorder, although a record dated April 22, 2005 
suggests that the cardiovascular condition was considered.  Nor 
did the VA psychiatrist provide any rationale supporting that 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  

Given that the Veteran has an array of medical disorders, 
including bilateral below-the-knee amputations, the Board finds 
that the comments of the VA psychiatrist are of very limited 
probative value as to whether the Veteran's diagnosed depressive 
disorder is related to the service-connected cardiac disorder.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support a 
claim.].

Both the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Instead, in offering guidance on the assessment 
of the probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005); see also Guerrieri, supra.

By contrast, there is of record a very thorough, six-page report 
of the December 2006 VA examination.  The VA examiner opined that 
it was more likely than not that the Veteran's depression was not 
related to his heart disorder.  The examiner noted that the 
Veteran had been exhibiting depression prior to his cardiac 
surgery in 2002.  The examiner stated that the Veteran had 
multitude of medical problems which were aggravating his 
psychiatric symptomatology, many of which were not related to 
service.  The examiner indicated that a review of the treatment 
records pertaining to depression shows that the Veteran had 
family issues, interpersonal problems, and work-related 
difficulties, and that his heart disorder had not been a 
prominent issue in the pertinent medical records.  The examiner 
noted that there may have been an aggravation of the depressive 
symptoms by the heart disorder, but that any such aggravation was 
only temporary and not permanent.  As noted above, such 
"aggravation" does not include temporary or intermittent flare-
ups of symptoms of a condition, unless the underlying condition 
worsened.  See Davis and Hunt, both supra.  The examiner 
concluded that it was more likely than not that the depressive 
disorder was related to non-service-related medical issues.

The Board attaches great weight of probative value to this 
opinion, which unlike that VA treating psychiatrist's was based 
on a review of the record and provided bases for the opinion.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."].  The Board notes that the December 2006 
VA examiner's opinion is supported by the VA treatment records 
showing that the Veteran had a depressive disorder in the 1990s, 
prior to significant cardiovascular problems as reported by the 
Veteran.  

In short, for reasons stated above the Board places greater 
weight of probative value on the findings of the December 2006 VA 
examiner than does on the vague conclusion of the Veteran's 
treating psychiatrist.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001) [the 
Board may appropriately favor the opinion of one competent 
medical authority over another.].

The January 2010 JMR notes that the Board, in its July 2008 
denial of the Veteran's claim, failed to properly consider the 
Veteran's lay statement concerning a nexus between his 
psychiatric symptomatology and his service-connected heart 
condition in light of the Federal Circuit's recent holding in 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) [rejecting 
the view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis].  The Board has 
thoroughly reviewed and considered the various statements made by 
the Veteran in support of his claim.  The Board notes that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  

However, the Board observes that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, supra. 

The Board acknowledges that the Veteran is competent to testify 
what he experienced, i.e. he is competent to testify as to his 
emotions and that he felt depressed.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to testify 
to symptomatology capable of lay observation); Layno, supra 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  He is also competent to report 
other feelings and emotions such as stress or anxiousness.   
However, the Board finds that the Veteran's lay statements 
regarding the etiology of his currently diagnosed psychiatric 
disorders (that his depression and/or any other currently 
manifested psychiatric disorder) is the direct result of his 
service-connected heart condition are outweighed by the medical 
evidence of record which does support such a finding.  As 
discussed above, the Board finds great significance in the fact 
that the evidence of record strongly suggests that the Veteran's 
psychiatric problems are related to non-service-connected 
factors.  See the December 2006 VA examination report.  

While the Veteran can testify to experiencing feelings of 
depression, the Veteran, as a lay person, is not competent to 
testify that his current acquired psychiatric disorder other than 
PTSD, to include depression/dysthymia and anxiety disorder, was 
caused or permanently aggravated by his service-connected heart 
condition.  In so holding, the Board notes that where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent to 
provide evidence that requires medical knowledge because he lacks 
the requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on which 
the Board can make a service connection determination.  

The Veteran's counsel argues that the RO failed to discuss 
evidence favorable to the Veteran's claim.  See February 2007 
NOD, page 2 and the addendum to March 2007 VA Form 9.  The 
Veteran's counsel did not identify any favorable evidence other 
than the Veteran's lay statements.  In any event, the Board notes 
that RO does not have to discuss every piece of evidence 
reviewed.  See Gonzales, supra ["the regulation requires no 
specific reference in the [RO] decision to every piece of 
evidence . . . reviewed."].

In summary, the Board finds that the Veteran's acquired 
psychiatric disorder other than PTSD, to include depression/ 
dysthymia, is not causally related to or aggravated by his 
service-connected heart condition.  For the reasons and bases 
discussed above, the Board has concluded that the negative 
evidence in this case outweighs the evidence in favor of the 
Veteran's claim.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Accordingly, service connection for acquired 
psychiatric disorder other than PTSD, to include depression/ 
dysthymia, is denied.

Direct service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including psychoses, when such is 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

As noted above, the Veteran has been diagnosed with depression, 
dysthymia and anxiety disorder.  See e.g. the December 2006 VA 
examination report.  Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes that the 
Veteran's service treatment records are devoid of any instance of 
treatment or complaint concerning psychiatric symptomatology.  
Indeed, the Veteran specifically denied ever experiencing such on 
his separation examination.  

The Board observes that, during the pendency of the Veteran's 
previously denied claim for PTSD, the Veteran asserted that he 
endured two specific in-service stressors which caused his 
psychiatric symptomatology.  While it is unclear whether the 
Veteran is asserting that his psychiatric symptomatology 
relatable to his present claim were caused by these stressor 
events, the Board observes that, even if the Veteran had made 
such an assertion, the Board determined in its July 2008 denial 
of the Veteran's claim for service connection for PTSD that the 
Veteran's reported stressor events were neither corroborated nor 
verifiable under the evidence of record.  Nevertheless, the Board 
will consider the Veteran's statements pertaining to in-service 
stressful events in the context of his claim for service 
connection for psychiatric disability other than PTSD.  

Although the veteran did serve during a period of war, he served 
in Thailand and he is not alleging combat participation.  The 
Veteran's claimed in-service stressors are typing and otherwise 
preparing a report on a plane crash that happened in Takhli, 
Thailand during his first period of service in Thailand in 1965; 
and seeing dead and wounded soldiers at Udorn Royal Thai Air Base 
in Thailand while stationed there from September 1967 to May 
1968.  While the veteran reportedly told a VA medical 
professional in March 2004 that he actually went to the plane 
crash site, his later statements clearly reflect that he is not 
alleging that he was at the plane crash site.  Rather, he 
maintains that he had to review accounts and photographs of the 
accident, to include graphic photographs of incinerated children, 
as part of his report preparation.  As to his second stressor, 
the veteran asserted that he saw dead and wounded soldiers on an 
almost daily basis because he had to walk by the flight line on 
his way to work.

Despite the Veteran's contentions, there is no corroborating 
evidence that first incident - typing and otherwise preparing a 
crash report - actually occurred.  The veteran submitted a 
document showing that on May 15, 1965, a Thunderchief when taking 
off from Takhli on a strike mission suffered engine failure and 
crashed near the end of the runway, killing the pilot and five 
Thai civilians.  The crash also badly damaged a Buddhist temple 
hall that was later rebuilt by the United States Air Force.  This 
document verifies that a crash occurred on May 15, 1965.  
However, the question in this case is whether the veteran 
participated in the preparation of the report of this crash.

The Veteran's service personnel records show that he departed on 
April 11, 1965 for 118 days of temporary duty involving foreign 
service and that his duty title during the period in 1965 was a 
data clerk.  His evaluation report for that period shows that his 
duties as a data clerk were preparing and processing data 
received and handled in the form of teletype messages, teletype 
paper tape, and letter form.  The Board accepts the veteran's 
assertion that his foreign service in 1965 was in Thailand and 
that he served as a data clerk during that period of foreign 
service.

However, and significantly, the Veteran's service personnel 
records do not corroborate claimed in-service stressor of 
investigating and preparing a report on a plane crash that 
happened in Takhli, Thailand during his first period of service 
in Thailand in 1965 because the duties as described in the 
service personnel records do not reflect report preparation or 
crash investigation and because the evaluation report reflects 
the Veteran's noteworthy accomplishment of developing a filing 
system with no mention of his participation in preparing a report 
on a plane crash.  Thus, the Board finds that the Veteran's 
statements regarding participation in preparing a report on a 
plane crash are not credible.  

As to the veteran's second stressor, there is no corroborating 
evidence that the Veteran saw dead and wounded soldiers during 
his second tour of duty in Thailand. The Veteran's service 
personnel records show that the veteran was stationed at Udorn 
Royal Thai Air Base in Thailand from September 1967 to June 1968, 
and that his duties were keypunch operator, administrative 
specialist, and non- commissioned officer in charge of the 
maintenance keypunch section.  There is nothing in the record 
which serves to corroborate the veteran's assertion that he saw 
casualties on his way to work.  Indeed, information obtained by 
the RO on graves registration in Vietnam and the Royal Thai Air 
Bases do not corroborate that any wounded soldiers from combat in 
Vietnam were transferred through Udorn Royal Thai Air Base or 
that grave registration was performed at that air base during the 
time that the veteran was stationed there.  Accordingly, the 
Board finds the Veteran's statements regarding seeing dead and 
combat wounded soldiers in Thailand are not credible.  

As such, further discussion as to whether his present psychiatric 
symptomatology was caused by his alleged stressor events is moot.  

Without credible medical, or lay evidence of in-service 
incurrence or aggravation of a disease or injury, Hickson element 
(2) has not been demonstrated and the Veteran's claim fails on 
that basis alone.  

The Board notes that the Veteran has alleged that his acquired 
psychiatric disorder other than PTSD, to include dysthymia, 
depression and anxiety disorder, had its onset during his service 
and/or within the first post-service year.  Indeed, the Board's 
June 2010 remand instructed the VA examiner to opine on these 
matters.  However, as noted elsewhere in this decision, the 
Veteran elected not to report for a VA medical examination in 
July 2010.  Similarly, the Veteran has not submitted competent 
medical evidence which addresses these points.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

In passing, the Board notes that there is of record no medical 
nexus opinion concerning the Veteran's claim under the theory of 
direct service connection.  The Board is well aware of the 
Court's decision in Charles v. Principi, 16 Vet. App. 370 (2002), 
holding that VA erred in failing to obtain a medical nexus 
opinion where evidence showed a current disability and in-service 
injury.  As noted elsewhere in this decision, even though the 
Veteran's service treatment records failed to show any in-service 
complaints of or treatment for psychiatric symptomatology, the RO 
did, in fact, schedule the Veteran or a VA examination, and also 
rescheduled such at the Veteran's request.  The RO's efforts to 
comply with the Court's directives have been thwarted by the 
Veteran's lack of cooperation.

The Board notes that, while the Veteran's private attorney 
mentioned the matter of direct service connection in his 
appellate brief to the Court, neither the Veteran nor his private 
attorney has made any specific assertions concerning this theory 
of entitlement.  

Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  
However, supporting medical evidence of continuity of 
symptomatology is lacking in this case.  See Voerth, supra.  The 
Veteran's service treatment records are negative for any 
treatment for a psychiatric disability and post service treatment 
records are silent for any treatment for such disability for many 
years following service.  Continuity of symptomatology after 
service is not demonstrated.  In so holding, the Board finds the 
Veteran's report of psychiatric symptomatology continuously since 
service are not credible in light of the lack of documentation of 
such for many years following his separation from active duty.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis as well.  

In conclusion, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for to an 
acquired psychiatric disorder other than PTSD, to include 
depression/dysthymia and anxiety disorder, to include as 
secondary to service-connected arteriosclerotic coronary 
occlusive disease.  The claim is therefore denied.  


ORDER

Entitlement to service connection for to an acquired psychiatric 
disorder other than PTSD, to include depression/dysthymia and 
anxiety disorder, to include as secondary to service-connected 
arteriosclerotic coronary occlusive disease



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


